                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
Case No.     5:19-cv-01253-SVW-SP SVW-JPR                                   Date        August 22, 2019

             Georgian Beebe et al v. Callahan Auto Supply, Inc. et al
Title




 Present: The Honorable     STEPHEN V. WILSON, U.S. DISTRICT JUDGE
                   Paul M. Cruz                                               N/A
                   Deputy Clerk                                     Court Reporter / Recorder
           Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                         N/A                                                      N/A
 Proceedings:            IN CHAMBERS ORDER DISMISSING PLAINTIFF’S SECOND CAUSE
                         OF ACTION AND REMANDING TO STATE COURT

        Pursuant to the parties’ statements of agreement in their briefing, oppositions, and replies
regarding Plaintiff’s Motion to Remand, Dkt. 13, Defendant’s Motion to Dismiss, Dkt. 10, and
Plaintiff’s stated intent to dismiss the second cause of action, Dkt. 18, the Court DISMISSES Plaintiff’s
second cause of action alleging violation of the Americans with Disabilities Act (“ADA”). As a result of
that dismissal, the Court no longer has subject-matter jurisdiction over this case, which now consists
solely of state law violations against a California employer, and thus REMANDS this case to state court.

Defendant’s request for sanctions is DENIED.

        IT IS SO ORDERED.




                                                                                                 :
                                                           Initials of Preparer
                                                                                   PMC

                                          CIVIL MINUTES - GENERAL                                    Page 1 of 1
